PER CURIAM:
Pamela L. Banks appeals the district court’s order denying her motion to reduce her sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Banks, No. 2:05-cr00131-RAJ-FBS-2 (E.D.Va. May 13, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.